CRIMINAL COMPLAINT
(Hectronically Submitted)

 

United States District Court DISTRICT of ARIZONA

 

 

 

United States of America DOCKET NO.
v,
Sabri Ahmed DOB: 1995; Iraq MAGISTRATE'S CASE NO.
90-0896 OM

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(A)(v)(D and 1324(a)(1)(BYi).

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1 (Felony) On or about October 23, 2020, in the District of Arizona, Sabri Ahmed, named herein as
defendant and conspirator, did knowingly and intentionally combine, conspire, confederate, and agree with other
persons, known and unknown, to transport certain illegal aliens, including Victoria Galvez-Hernandez, Leovardo
Panzo-Medrano, and Ramon Temoxtle-Gonzalez, and did so for the purpose of private financial gain; in violation of
Title 8, United States Code, Sections 1324(a)(1)(A) (ii), 1324(a)(1)(A)(v)(D, and 1324(a)(1)(B)G).

COUNT 2 (Felony) On or about October 23, 2020, in the District of Arizona, Sabri Ahmed, knowing and in reckless
disregard of the fact that certain illegal aliens, including Victoria Galvez-Hernandez, Leovardo Panzo-Medrano, and
Ramon Temoxtle-Gonzalez, had come to, entered and remained in the United States in violation of law, did transport
and move said aliens within the United States by means of transportation and otherwise, in furtherance of such violation].
of law and did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections

1324(a)(1)(A) (ii) and 1324(a)(1)(B)(D.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about October 23, 2020, in the District of Arizona (Douglas), United States Border Patrol Agents (BPA)
responded to assist an Arizona Department of Public Safety Officer with a vehicle stop, The officer stopped a 2015
Nissan Altima because it had an expired registration. The driver was identified as Sabri Ahmed. Four passengers were
also encountered, three adults and one unaccompanied juvenile. The passengers admitted to the agent they were in the
US. illegally. The three adult passengers were identified as Victoria Galvez-Hernandez, Leovardo Panzo-Medrano,
and Ramon Temoxtle-Gonzalez.

Material witnesses, Galvez, Panzo, and Temoxtle said that arrangements to be smuggled into the United States for
money were made. All three admitted they crossed the U.S. border illegally and spent one night in the desert, Galvez
said they were eventually picked up by a grey vehicle. Galvez, said the driver unlocked, opened the door for them, and
told them to get in. They were wearing camouflage clothing and carpet shoes when they got in, Galvez identified
Ahmed as the driver in a photo line-up. Panzo and Temoxtle did not identify the driver.

In a post-Miranda statement, Ahmed said he agreed to pick up four illegal aliens for $550 U.S. dollats each. He was
going to transport them from Hereford, AZ to Phoenix, AZ but was stopped on SR-80. He said he attempted to pick

up illegal aliens for money on two prior occasions.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Victoria Galvez-Hernandez, Leovardo Panzo-
Medrano, and Ramon Temoxtle-Gonzalez,

 

Detention Requested
Being duly sworn, I declare that the foregoing is
true and correct to the best of mysknopledge.
AUTHORIZED BY: AUSA JAAAi ie

 

 

 

Border Patrol Agent

 

Sworn by telephone x Xf , Wi /

 

 

 
 
 
 

DATE

SIGNATURE OF XAGISTR
Hs October 26, 2020

 

 

 
 

See Federai rules of Crimiial Procell por

 

 
